DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed June 28, 2021.  Claims 7 and 10-15 have been amended.  Claims 8, 9, 16, 17, 19-21, and 29-31 have been cancelled.  Claims 7, 10-15 are currently pending and under examination.
	
This application is a divisional application of U.S. Application No. 15/512925, filed October 13, 2014, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2013/036457, filed April 12, 2013, and claims benefit of priority to U.S. Provisional Application No. 61/623512, filed April 12, 2012 and U.S. Provisional Application No. 61/745324, filed December 21, 2012.

Withdrawal of Rejections:

	The rejection of claims 7-16 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	The rejection of claims 7-16 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.
	The rejection of claims 7-16 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew D. Show on August 3, 2021.

The application has been amended as follows: 

1-6. (Cancelled)  
  
7. (Currently amended) A method for treating stress or pathogenic infection in a shrimp comprising administering to the shrimp an effective amount of a composition comprising Bacillus strain BS 2084 (NRRL B-50013), Bacillus strain BS15 Ap4 (ATCC PTA-6507), and Bacillus strain 119 (NRRL B-50796), and wherein said stress or pathogenic infection comprise one or more of: (a) increased resistance to  above or below optimal temperatures; (b) increased resistance to  above or below optimal salinity; (c) decreased infection with White Spot Syndrome virus; and/or (d) decreased infection with Vibrio species.  


  
10. (Previously Presented) The method of claim 7, wherein the shrimp is a larvae, post-larvae, or juvenile shrimp.  

11. (Previously Presented) The method of claim 7, wherein the shrimp is Penaeus vannamei.  

12. (Currently amended) The method of claim 7, wherein, when the composition is administered to the shrimp, the composition provides an improvement in at least oneApplication No.: 16/357,835Confirmation No.: 1606Docket No.: NB40254-US-PCD Response to NON-FINAL OFFICE ACTIONPage 4of (a)-(d) by at least 2% compared to a control that was not treated with the composition.  

13. (Previously Presented) The method of claim 7, wherein each strain in the composition is administered at 1 x 105 to about 1 x 1011 CFU/animal/day.  

14. (Cancelled) 

15. (Previously Presented) The method of claim 7, wherein the pathogenic infection is infection with Vibrio harveyi.  

16-31. (Cancelled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Gullian et al.
Bacillus P64, to shrimp, including Penaeus vannamei, at 107 bacteria/ml, where administration to the shrimp increases weight gain, including by greater than 2% when compared to a control, and increases resistance to the pathogen Vibrio harveyi (Abs.; Fig 3-4; p. 4, Para. 2).  
However, Gullian et al. do not teach a method for treating stress or pathogenic infection as claimed in a shrimp, the method comprising administering an effective amount of a composition comprising Bacillus strain BS 2084 (NRRL B-50013), Bacillus strain BS15 Ap4 (ATCC PTA-6507), and Bacillus strain 119 (NRRL B-50796).  These limitations, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 7, 10-13, and 15 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653